Exhibit 10.13

 

AMENDMENT NO. 1 TO

 

THE AMENDED AND RESTATED PERSONAL EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to the Amended and Restated Personal Employment Agreement
(the “Amendment”) is made and entered into as of February 12, 2020 (the
“Effective Date”) by and between DarioHealth Corp. (formerly LabStyle
Innovations Corp.), a company incorporated under the laws of the State of Israel
(the “Company”), and Erez Raphael (the “Executive”, and together with the
Company, collectively, the “Parties”).

 

WHEREAS, the Company and the Executive are currently parties to that certain
Amended and Restated Personal Employment Agreement, entered into and effective
as of July 25, 2017 (the “Personal Employment Agreement”) pursuant to which the
Executive is serving as the Company’s Chief Executive Officer for a term ending
December 31, 2020; and

 

WHEREAS, the Company and the Executive desire to amend the Personal Employment
Agreement to provide for the automatic extension of the term set forth therein.

 

NOW THEREFORE, in consideration of the recitals and of the mutual promises,
covenants and agreements of the Parties set forth herein, the Parties agree as
follows:

 

1.Amendments. The Parties hereby agree that, effective upon the Effective Date,
Schedule A of the Personal Employment Agreement shall be amended by replacing
the Agreement Termination date of “December 31, 2020” with “December 31, 2022”,
and by replacing the Position in the Company title of “Chairman, President and
Chief Executive Officer of the Company and of the parent Company DarioHealth
Corp.” with “Chief Executive Officer”.

 

2.Ratification; Effect of Amendment. Except as specifically set forth herein,
the Personal Employment Agreement and all of its terms and conditions remain in
full force and effect, and the Personal Employment Agreement is hereby ratified
and confirmed in all respects, except that on or after the date of this
Amendment all references in the Personal Employment Agreement to “this
Agreement,” “hereto,” “hereof,” “hereunder,” or words of like import shall mean
the Personal Employment Agreement as amended by this Amendment.

 

3.Further Assurances. Each Party hereto, without additional consideration, shall
cooperate, shall take such further action and shall execute and deliver such
further documents as may be reasonably requested by the other Party hereto in
order to carry out the provisions and purposes of this Amendment.

 

4.Counterparts. This Amendment may be signed in counterparts with the same
effect as if the signature on each counterpart were upon the same instrument. In
the event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 



 

 

 

5.Headings. The headings of Articles and Sections in this Amendment are provided
for convenience only and will not affect its construction or interpretation.

 

6.Waiver. Neither any failure nor any delay by any party in exercising any
right, power or privilege under this Amendment or any of the documents referred
to in this Amendment will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege.

 

7.Severability. The invalidity or unenforceability of any provisions of this
Amendment pursuant to any applicable law shall not affect the validity of the
remaining provisions hereof, but this Amendment shall be construed as if not
containing the provision held invalid or unenforceable in the jurisdiction in
which so held, and the remaining provisions of this Amendment shall remain in
full force and effect. If the Amendment may not be effectively construed as if
not containing the provision held invalid or unenforceable, then the provision
contained herein that is held invalid or unenforceable shall be reformed so that
it meets such requirements as to make it valid or enforceable.

 

[Signature Page Follows]

 

[Signature Page to Amendment No. 1 to the Amended and Restated Personal
Employment Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the day and year first written above.

 

 

  DarioHealth Corp.           /s/ Zvi Ben-David     Name: Zvi Ben-David   
Title: Chief Financial Officer               Erez Raphael           /s/ Erez
Raphael

 

[Signature Page to Amendment No. 1 to the Amended and Restated Personal
Employment Agreement]

 



 

 